Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “(claim 1) a controller configured to execute…a re-bending process in which the second pipe is bent in the same direction as the second direction in the second area after the second bending process…(claim 6) re-bending the second pipe in the same direction as the second direction in the second area after the bending in the second direction” in combination with the rest of the claimed limitations set forth in the independent claims.
Searching by the Examiner yielded prior art as follows:
Arai (US 5,937,686) discloses a device and method for bend pipe by bending a double pipe with a first pipe (11) and a second pipe (12) containing therein the first pipe, the device comprising an inner core metal (5) configured to be placed in the first pipe (11), and intermediate core metal (6) configured to be placed between the first pipe and the second pipe, a bending mold (1) configured to bend the double pipe [Figures 1A/B and Column 3, lines 20-33].
Nakazato (US 7,131,313) discloses a method for bending a double tube having an inner core metal (5) is placed inside an intermediate core metal (6) which is then placed inside an outer pipe (30b). A bending mold (10) is then used to form two bends in different directions within the pipe while the core metals (5, 6) are present therein in order to bend the double with a desired gap between the inner and outer pipes [ see figures 3-7; see Column 4, lines 57 – Column 5, line 22].
The combination of the above references provides no teaching nor would it have been obvious to combine the features as required by the claims and would require hindsight since there is no motivation to modify the prior art.  Therefore, it is concluded by the examiner that claims 1-7 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725